Appeal from a judgment of the Supreme Court (LaBuda, J.), entered November 15, 2013 in Sullivan County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of the Board of Parole denying petitioner’s request for parole release.
Petitioner commenced this CPLR article 78 proceeding to challenge a 2012 determination of the Board of Parole that denied his request for parole release. Petitioner reappeared before the Board in April 2014, at which time his request for parole release again was denied. The present appeal is thus moot and, inasmuch as we are unpersuaded by petitioner’s contention that the exception to the mootness doctrine is applicable, it must be dismissed (see Matter of Anderson v New York State Bd. of Parole, 113 AD3d 1010, 1010 [2014]; Matter of Hilaire v Board of Parole, 112 AD3d 1263, 1264 [2013]).
Peters, PJ., Lahtinen, Egan Jr., Lynch and Devine, JJ., concur.
Ordered that the appeal is dismissed, as moot, without costs.